[Cite as State v. Wurtz, 2022-Ohio-810.]

                                   COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                 :

                 Plaintiff-Appellee,           :
                                                          No. 110138
                 v.                            :

DAVID WURTZ,                                   :

                 Defendant-Appellant.          :


                                    JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 17, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                  Case No. CR-19-643991-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Glen Ramdhan, Assistant Prosecuting
                 Attorney, for appellee.

                 Valore & Gordillo LLP, and Matthew O. Williams, for
                 appellant.


MICHELLE J. SHEEHAN, J.:

                   On September 18, 2019, appellant David Wurtz was indicted for

aggravated robbery, a first-degree felony; three counts of robbery, a second-degree

felony; and theft, a first-degree misdemeanor. The indictment stemmed from a
robbery incident in a Sunoco gas station on September 11, 2019. On October 22,

2019, Wurtz pleaded guilty to one count of robbery in exchange for the state’s

dismissal of the remaining counts of the indictment. The court sentenced him to an

indefinite sentence of five to seven and one-half years pursuant to the Reagan Tokes

Law as defined under R.C. 2901.011, which went into effect on March 22, 2019.

                On December 8, 2020, Wurtz, pro se, filed a delayed appeal, which

this court granted. On appeal, Wurtz only challenges the constitutionality of the

Reagan Tokes Law. He claims the law is unconstitutional because it violates a

defendant’s right to a jury trial, due process, and separation of powers. Pursuant to

this court’s en banc decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315,

2022-Ohio-470, Wurtz’s claims are overruled. Accordingly, we affirm the judgment

of the trial court.

                Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



____________________________
MICHELLE J. SHEEHAN, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MARY EILEEN KILBANE, J., CONCUR


N.B. Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B.
Forbes and the concurring in part and dissenting in part opinion by Judge Anita
Laster Mays in Delvallie and would have found the Reagan Tokes Law
unconstitutional.